                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 ASHEVILLE DIVISION
                                1:18-CR-00047-RJC-WCM
                                1:18-CR-00068-RJC-WCM
                                1:18-CR-00088-RJC-WCM

USA                                                )
                                                   )
   v.                                              )                  ORDER
                                                   )
WANDA SKILLINGTON GREENE (1)                       )
                                                   )


         THIS MATTER is before the Court upon motion of the parties to extend the deadline

for self-reporting to the designated Bureau of Prisons (BOP) facility for service of the

defendant’s sentence. (Case No. 1:18-CR-47, Doc. No. 94; Case No. 1:18-CR-68, Doc. No. 55;

Case No. 1:18-CR-88, Doc. No. 106).

         The parties seek to delay reporting indefinitely so that the defendant can continue to

provide assistance to the government in the investigation and prosecution of other persons. It is

not unusual for inmates to cooperate and appear as witnesses. Considering previous

continuances in this case and criminal conduct stretching back to 2007, the Court finds that the

parties have not established sufficient justification to further delay the imposition of the sentence.

          IT IS, THEREFORE, ORDERED that the parties’ motion is DENIED.

         The Clerk is directed to certify copies of this Order to the defendant, counsel for the

defendant, the United States Attorney, the United States Probation Office, and the United States

Marshals Service.

 Signed: September 27, 2019




        Case 1:18-cr-00088-RJC-WCM Document 110 Filed 09/27/19 Page 1 of 1
